Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-20-00568-CV

                          IN THE INTEREST OF B.J.J.T., a Child

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019PA02398
                         Honorable Richard Garcia, Judge Presiding

   BEFORE JUSTICE CHAPA, JUSTICE RODRIGUEZ, AND JUSTICE VALENZUELA

      In accordance with this court’s opinion of this date, we AFFIRM the trial court’s order.
Because appellant, Sara T., is indigent, no costs of this appeal are assessed.

       SIGNED May 19, 2021.


                                               _____________________________
                                               Luz Elena D. Chapa, Justice